


110 HRES 1187 IH: Promoting global energy supply security

U.S. House of Representatives
2008-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1187
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2008
			Mr. Shuster (for
			 himself and Mr. Ortiz) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Promoting global energy supply security
		  through increased cooperation among the United States, Turkey, Azerbaijan, and
		  Georgia, by diversifying sources of energy, and implementing certain oil and
		  natural gas pipeline projects for the safe and secure transportation of
		  Eurasian hydrocarbon resources to world markets.
	
	
		Whereas central Asia and the southern Caucasus states are
			 key regions with significant energy resources and economic potential situated
			 between Russia, China, India, and the Middle East;
		Whereas the regions' countries collectively have a
			 population of 350,000,000 people, a gross national product of
			 $1,650,000,000,000, $1,000,000,000,000 in foreign trade, an average 10 percent
			 annual rate of growth, 10 percent of the world’s oil reserves, and 32 percent
			 of gas reserves;
		Whereas policies aimed at increasing economic
			 interdependence with a positive impact on peace and stability constitute one of
			 the main priorities of the United States toward the Caucasus states and central
			 Asia;
		Whereas the development of the hydrocarbon reserves and
			 their transportation to western markets will contribute to the economic
			 development of the Caucasus states and the central Asian countries;
		Whereas for almost two decades, Turkey, Azerbaijan,
			 Georgia, and the United States have jointly promoted energy projects in the
			 Caspian region;
		Whereas cooperation between the United States, Turkey,
			 Azerbaijan, and Georgia has produced visible and tangible successes;
		Whereas the East-West Energy Corridor aims to transport
			 Caspian and central Asian energy resources to western markets through safe and
			 alternative routes, as well ensure security and stability of transit
			 countries;
		Whereas the safeguarding of the balance of interests
			 between the suppliers, consumers, and transit countries is recognized as the
			 key feature for genuine energy security;
		Whereas Turkey, Azerbaijan, and Georgia lie at the
			 epicenter of Eurasian energy and transport routes and projects, seeking the
			 safe and secure flow of goods, services, and energy resources to world markets,
			 bolstering global energy security;
		Whereas the United States, Turkey, Azerbaijan, and Georgia
			 engage in strategic cooperation to promote and safeguard common values;
		Whereas this multinational cooperation will continue to be
			 a great asset for preserving regional peace, security, and wealth, as well as
			 defending democracy and freedom in Eurasia;
		Whereas, on March 22, 2007, Secretary of State Condoleezza
			 Rice and the Azerbaijani Minister of Foreign Affairs Elmar Mammadyarov signed a
			 memorandum of understanding for a dialogue on energy security in the Caspian
			 region;
		Whereas, on November 16, 2007, Turkey’s minister of energy
			 and natural resources and the United States secretary of energy met and agreed
			 that energy security is a central component of both country’s national and
			 economic security interests;
		Whereas leaders of countries in the region exchanged views
			 on the importance of Caspian basin energy resources and decided to continue to
			 work together to develop these resources and the transit routes that will take
			 those supplies to the international marketplace;
		Whereas the Baku-Tbilisi-Ceyhan (BTC) pipeline, the second
			 largest oil pipeline in the world, has connected Kazakhstan, Azerbaijan,
			 Georgia, and Turkey with global markets;
		Whereas the BTC, which stands today as one of the most
			 visionary strategic investments in the region, has become a permanent component
			 of global energy security and a crucial artery for the interdependence of the
			 countries concerned;
		Whereas new opportunities have emerged in Turkmenistan for
			 the realization of the Turkmenistan-Trans Caspian-Turkey-Europe Gas Pipeline
			 Project (TCP);
		Whereas an intergovernmental agreement between Azerbaijan
			 and Turkmenistan would further advance the TCP;
		Whereas the Baku-Tbilisi-Erzurum natural gas pipeline,
			 considered the first leg of the TCP, has been built and became operational on
			 July 3, 2007;
		Whereas Iraqi natural gas can and should be linked to the
			 East-West Energy Corridor through Turkey, including the Nabucco
			 pipeline;
		Whereas, on November 18, 2007, natural gas from Azerbaijan
			 flowed into the European Union for the first time, through the Turkey-Greece
			 Gas Interconnector section of the Turkey-Greece-Italy Interconnector pipeline,
			 to be fully operational by 2012; and
		Whereas Turkey and Israel are jointly working for the
			 realization of the Turkey-Israel Multi-Pipeline System, which will have
			 far-reaching contributions for global energy security as the North-South energy
			 corridor is becoming as important as the East-West energy corridor: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends Turkey,
			 Azerbaijan, Georgia, and Kazakhstan for their positive contributions to the
			 East-West Energy Corridor and energy security in the region;
			(2)encourages the
			 Administration to continue to engage with the countries in the region and
			 provide political and economic support for the projects;
			(3)suggests the
			 Administration should be involved in the facilitation of the energy security of
			 transit countries based on usage of the East-West Energy Corridor;
			(4)calls on the
			 Administration to use more secretary or high-level delegations to increase
			 diplomatic ties with the region;
			(5)supports the
			 newly-appointed Special Envoy for Eurasian Energy, and encourages his full
			 engagement with the countries in the region, notably Azerbaijan, Turkmenistan,
			 Turkey, and Kazakhstan;
			(6)calls on the
			 Administration to actively engage with European allies and encourage the
			 European Union to developed a unified stance on the Nabucco project and become
			 more involved;
			(7)notes that
			 economic and commercial projects offer greater promise than political,
			 military, and institutional structures in promoting integration and development
			 in the region; and
			(8)urges the Administration to actively engage
			 in the region in its efforts to secure the necessary guarantees for the
			 realization of the projects under development, including the Samsun-Ceyhan oil
			 pipeline, the Turkmenistan-Trans Caspian-Turkey-Europe Gas Pipeline Project,
			 Nabucco, and Turkey-Iraq natural gas pipelines, and in this framework,
			 intensify demarches related to Azerbaijan, Ka­zakh­stan, Turkmenistan, and
			 Iraq.
			
